—Appeal from, a decision of the Supreme Court (Teresi, J.), entered June 30, 1997 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition for lack of jurisdiction.
Petitioner, a prison inmate, challenges Supreme Court’s dismissal of his petition for lack of personal jurisdiction over respondents. Supreme Court dismissed the petition because petitioner failed to comply with a March 18, 1997 order to show cause which relaxed the service requirements and directed petitioner to serve respondents and the Attorney-General by ordinary first-class mail and file proof of service before a specific date. “Failure of an inmate to satisfy the service requirements set forth in an order to show cause requires *607dismissal for lack of jurisdiction absent a showing that imprisonment presented obstacles beyond his control which prevented compliance” (Matter of Gittens v Selsky, 193 AD2d 986, 987). Although petitioner claimed that he had delivered the necessary documents to the law library officer for mailing, the disbursement request form submitted by petitioner in support of this contention indicates that he only requested that the documents be sent to the Attorney-General. Furthermore, notwithstanding petitioner’s submission of an affidavit of service, respondents deny having been served with the order to show cause, the petition and supporting papers. Inasmuch as petitioner failed to comply with the order to show cause, we conclude that the petition was properly dismissed (see, Matter of Marsalona v Coombe, 234 AD2d 841; Matter of McRae v New York State Div. of Parole, 221 AD2d 827, 828; Matter of Gittens v Selsky, supra).
Mercure, J. P., Crew III, White, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.